In an entry dated December 29, 1993, this court held as follows: “Pursuant to Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, the judgment of the Court of Appeals for Erie County is reversed.” 68 Ohio St.3d 81, 623 N.E.2d 1175.
The previous entry in this case captioned this cause as “Borsick et al., Appellants and Cross-Appellees, v. State Farm Mutual Automobile Insurance Company, Appellee and Cross-Appellant.” We now modify the caption of this cause to reflect that there are two cases involved in this appeal as now shown in the caption.
In addition, we modify the December 29, 1993 entry to read as follows:
“As to the case captioned Borsick v. State Farm Fire & Cas. Co., the appeal is dismissed as having been improvidently allowed.
“As to the case captioned State Farm Mut. Auto. Ins. Co. v. Borsick, pursuant to Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, the judgment of the Court of Appeals for Erie County is reversed.”
AW. Sweeney, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Douglas and Wright, JJ., concur in part and dissent in part.